Citation Nr: 0909063	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 
2005, for the grant of a total disability based on individual 
unemployability (TDIU) rating.

2.  Entitlement to an effective date earlier than July 18, 
2005, for the grant of dependent's educational assistance 
(DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from November 1976 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2006, which granted a TDIU rating and DEA, 
effective July 18, 2005.

In the statement of the case, the RO identified the date of 
entitlement for DEA as March 21, 2005.  However, this appears 
to be a typographical error as the date noted on the December 
2006 rating sheet was July 18, 2005.  Moreover, as discussed 
below, legally, entitlement to DEA may not be earlier than 
the effective date of a total rating, which, according to the 
December 2006 rating decision was July 18, 2005.  


FINDINGS OF FACT

1.  Prior to March 21, 2003, service connection was in effect 
for lateral infarct with hypertension, evaluated as 30 
percent disabling.

2.  Effective March 21, 2003, service connection was in 
effect for left ventricular hypertrophy, assigned a 60 
percent rating, and hypertension, assigned a 10 percent 
rating.  

3.  The veteran did not become unemployable, due to service-
connected disabilities, prior to July 18, 2005.  

4.  A permanent total disability rating, due to service-
connected disabilities, is not warranted prior to July 18, 
2005.    


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
July 18, 2005, for the grant of a TDIU rating have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.341, 
3.400, 4.16, 4.19 (2008).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code were not met prior to July 
18, 2005.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in August 2005, prior to the 
initial adjudication of the TDIU claim, the RO advised the 
claimant of the information necessary to substantiate the 
claim for a TDIU rating, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  

The Veteran appealed the effective date of the grant of the 
TDIU rating.  The Federal Circuit held that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006)  

In this case the Veteran was not provided information 
regarding ratings and effective dates until November 2007.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter also notified the Veteran that he or she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  He 
was also informed that a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, although not specifically pertinent to a TDIU 
claim.  See Vazquez-Flores v. Peake, No. 05-0355 (Jan. 30, 
2008).  While the claim was not readjudicated after this 
notice, the Veteran or his representative did not submit any 
additional arguments or evidence in response to the letter, 
and, therefore, the Board finds that the timing error was 
harmless.  In this regard, the Veteran received actual 
notice, and the timing error did not effect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, the Veteran's service 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Identified VA and private treatment 
records have been obtained, and appropriate VA examinations 
obtained.  The Social Security Administration (SSA) informed 
VA that no records were available for that agency.  He has 
not identified any medical or other evidence which has not 
been obtained.  

With respect to the DEA issue, the disposition of that issue 
rests upon the outcome of the first issue; if that issue is 
denied, the case rests on the interpretation and application 
of the relevant law.  The Veterans Claims Assistance Act of 
2000 does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  There is no possibility that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Earlier effective date-TDIU rating

In a December 2006 rating decision, the RO granted a TDIU 
rating effective July 18, 2005, the date his claim was 
received.  He appealed the effective date, but neither he nor 
his attorney has presented any specific contentions in 
support of his appeal.

Service treatment records show that the Veteran sustained a 
gunshot wound to the left chest in May 1983.  He was 
hospitalized after this injury, and in June 1983, underwent a 
left thoracotomy, which disclosed a through-and-through 
injury to the left ventricle and left lingula of the lung.  
He was eventually stabilized regarding the gunshot wound, and 
there was no evidence of atherosclerotic cardiovascular 
disease or coronary spasm. The final pertinent discharge 
diagnosis was status post gunshot wound to the left chest, 
with small interio-lateral wall motion abnormality, secondary 
to the trauma.  However, subsequent to his hospital 
discharge, he continued to complain of chest pain.  In 
February 1984, it was noted that he complained of chest pain, 
with a history of possible myocardial infarction before the 
gunshot wound, but after evaluation, the impression was 
status post gunshot wound angina.  

In the meantime, a line of duty investigation was conducted 
regarding the gunshot wound, which was sustained in the 
course of an altercation with the Veteran's girlfriend, who 
was killed after being shot three times.  Initially, it was 
determined that the Veteran sustained the gunshot wound to 
his chest in a suicide attempt after having killed his 
girlfriend, but he appealed, stating that his girlfriend had 
shot him in the chest during the altercation.  His appeal was 
denied, with the service department concluding that any 
injury which is a result of handling a firearm while 
disregarding its dangerous qualities is due to one's own 
misconduct, and not in the line of duty.  

The Veteran was charged in a civilian court with 1st degree 
murder.  In August 1984, he was convicted of 1st degree 
manslaughter, with a sentence of 8 years.  

In a November 1990 administrative decision, the VA found that 
the gunshot wound injuries sustained by the Veteran were due 
to willful misconduct, and not in the line of duty.  

In a January 1991 rating decision, service connection for 
hypertension was granted, and assigned a 10 percent rating.  

VA treatment records dated in June 1992 show that at that 
time the Veteran was reported to have a physical occupation.  
It was noted that he was status post gunshot wound with 
repair of the left ventricle.  

In July 1993, the Veteran filed a claim for an increased 
rating, and in September 1993 he wrote that his disability 
evaluation should be higher.  In a rating decision dated in 
September 1993, the Veteran was granted service connection 
for "lateral infarct with hypertension," and assigned a 30 
percent rating under diagnostic code 7005.  The Veteran was 
notified of this decision in November 1993.  

On a VA examination in November 1993, it was noted that the 
Veteran had previously been employed as a cook and was now 
working as a carpenter.  

In April 1997, the Veteran wrote that he was unable to work 
due to carpal tunnel syndrome, hepatitis C, and arthritis.  
On VA examination in May 1997, it was noted as history that 
the Veteran had a lateral infarct in 1983.  He had had no 
cardiac condition since service, and no current symptoms of 
cardiac disease.  He had a history of lateral myocardial 
infarction, asymptomatic.  In a July 1997 rating decision, an 
increased rating for his "lateral infarct with 
hypertension" was denied, as was service connection for the 
disabilities claimed in April 1997, and the Veteran did not 
appeal.

A VA chest X-ray in February 1998 showed a density along the 
left heart border probably secondary to scarring, and a 
bullet slug in the soft tissues.  

In April 1999, the Veteran filed a claim for service 
connection for diabetes mellitus, and for non-service-
connected pension benefits, stating that he had been unable 
to work since July 1998.  The claims were denied in May 1999, 
and the Veteran did not appeal.  

Private medical records dated in August 2001 include a 
history of heart surgery secondary to gunshot wound.

In March 2005, the Veteran filed a claim for an increased 
rating or his service-connected condition.  In connection 
with this claim, VA treatment records were obtained, which 
showed that in July 2002, ischemic heart disease, for which 
the Veteran was taking an aspirin daily, was noted.  In March 
2004, there was a notation of "crack cocaine, cardiac 
problems," with no elaboration.  In February 2005, it was 
noted that he had a history of arteriosclerotic 
cardiovascular disease and an ongoing prescription for 
nitroglycerin, for chest pain.  Otherwise, there were no 
references to cardiac disease in the records, which showed 
the Veteran's follow-up for a number of conditions including 
service-connected hypertension, noted to be under good 
control.  On all examinations, it was noted that his heart 
had a regular rate and rhythm, with no murmurs or gallops.  
Rare angina was noted in July 2005; at that time, 
hypertensive cardiovascular disease, good control, was noted 
as was type II diabetes mellitus (fair to poor control), 
asthma/COPD (stable), GERD (stable), onychomycosis, and 
erectile dysfunction were noted.  

On a QTC examination in May 2005, it was noted that the 
Veteran had been suffering from a lateral infarct of the 
heart since 1983, which had caused angina and shortness of 
breath.  He had surgery for his heart condition, including 
repaired left ventricle, which was performed due to a gunshot 
wound.  He still required continuous treatment to control the 
condition.  The examiner noted that there was no functional 
impairment resulting from that condition.  With respect to 
hypertension, the examiner noted that current symptoms were 
dizziness and fatigue. The examiner stated that the 
functional impairment was that the Veteran was unable to hold 
a job because of this medical condition.  It was noted that 
the Veteran had a 48 percent ejection fraction.  The test 
interpretation noted that the left ventricle may be mildly 
dilated but was questionable.  There appeared to be normal 
systolic wall motion.  The examiner said that the examination 
showed cardiomegaly, a systolic murmur, and left ventricular 
hypertrophy.  Blood pressures were 122/62, 160/100, and 
160/98.  The examiner stated that the diagnosis of "lateral 
infarct" was changed to "left ventricular hypertrophy" as 
it was "more accurate at this time."  

In a June 2005 rating decision, the Veteran was granted a 60 
percent rating for left ventricular hypertrophy, under 
diagnostic code 7005, effective March 21, 2005.  A separate 
10 percent rating for hypertension was also granted, 
effective the same date, but the combined rating remained 60 
percent.  

With respect to this switch in diagnosis to left ventricular 
hypertrophy, the opinion on which this change in the service-
connected disability was based appears to attribute the left 
ventricular hypertrophy to the gunshot wound to the left 
ventricle sustained in service.  However, as noted above, 
both VA and the service department have determined that the 
gunshot wound to the chest was not incurred in the line of 
duty, but was due to willful misconduct.  Direct service 
connection may only be granted for disabilities incurred in 
the line of duty, and not due to the Veteran's willful 
misconduct.  38 C.F.R. § 3.301(a) (2008).  In contrast, there 
is perhaps a colorable basis for the rating decision in 1993, 
which granted service connection for "lateral infarct," as 
there is some (unconfirmed) history that the Veteran 
sustained an infarct prior to the gunshot wound, although 
there was no medical opinion connecting the disability to 
hypertension, or to service, nor was there any indication 
that the previous line of duty determination had been 
considered.  

In January 2006, a QTC examination was conducted.  A history 
of ventricular hypertrophy since 1976 was noted.  The Veteran 
reported angina, shortness of breath, and dizziness.  He had 
no history of congestive heart failure.  He reportedly had 
undergone open heart surgery in 1983 to repair the left 
ventricle, and still required continuous treatment to control 
that condition because of the need to maintain proper cardiac 
function.  His functional impairment was easy fatigue.  He 
had not been working when he developed this condition.  On 
examination of the heart, there were no murmurs, gallops, 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  The chest X-ray showed the heart to be normal in 
size.  There was a metal density in the left upper quadrant, 
not clinically significant.  An echocardiogram disclosed left 
ventricular enlargement, left ventricular hypertrophy, and an 
ejection fracture of 47 percent.  

VA treatment records show that in July 2006, the Veteran was 
seen for follow-up of his health problems.  He was also 
interested in having a letter written for him stating that he 
was unemployable.  It was noted that the Veteran was 
unemployable in his previous job as a manual laborer due to 
his multiple health problems; however, he was thought to be a 
candidate for vocational rehabilitation.  The Veteran stated 
that he still had occasional chest pains, for which he took 
nitroglycerin as needed.  These were usually more related to 
emotional distress and activity.  The assessment included 
hypertension, good control, and history of cardiovascular 
disease.  As to the latter, it was noted that he had a 
history of a penetrating wound to his myocardium; however, 
his history was unclear as to the presence of absence of 
coronary artery disease.  Diabetes mellitus, in fair control, 
gastroesophageal reflux disease (GERD), stable, chronic 
obstructive asthma with chronic obstructive pulmonary 
disease, stable, and history of chronic sinusitis were also 
noted.  Chest X-rays in August 2006 disclosed normal heart 
size, with subtle opacities obscuring the left heart border 
which could represent a focal area of air space disease, 
although follow-up was recommended.  There was a metallic 
structure seen in the left posterior soft tissues which may 
represent shrapnel fragment.  

In a December 2006 rating decision, the RO granted a TDIU 
rating effective July 18, 2005, the date his claim was 
received.  He appealed the effective date, but neither he nor 
his attorney has presented any specific contentions in 
support of his appeal.

As a threshold matter, a claim must be filed in order for any 
type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) 
(West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An intent to apply for benefits is an essential 
element of any claim, whether formal or informal.  Criswell 
v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an 
application is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); 
Lalonde v. West, 12 Vet.App. 378 (1999).  

In this case, as noted above, in April 1997, the Veteran 
wrote that he was unable to work due to carpal tunnel 
syndrome, hepatitis C, and arthritis.  In a July 1997 rating 
decision, an increased rating for his "lateral infarct with 
hypertension" was denied, as was service connection for the 
disabilities claimed in April 1997, and the Veteran did not 
appeal.  Although entitlement to a TDIU rating was not 
explicitly considered at that time, he had not claimed that 
he was unable to work due to his service-connected 
disabilities; rather, he claimed he was unable to work due to 
carpal tunnel syndrome, hepatitis C, and arthritis.  The RO 
interpreted his claim as including service connection for 
those disabilities, but as service connection was denied, it 
was not erroneous for the RO to have failed to consider a 
TDIU rating at that time, as the only disabilities that he 
claimed prevented employment were non-service-connected.  

The Veteran also claimed to be unemployable in his non-
service-connected pension claim received in April 1999; that 
claim was denied in May 1999, and the Veteran did not appeal; 
accordingly, it is final.  38 U.S.C.A. § 7105 (West 2002).  

Moreover, as to both of these decisions, if the record shows 
the existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.  
Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

Between that denial and the July 2005 TDIU claim, there was 
no claim, formal or informal, for a TDIU rating.  Once a 
Veteran:  (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).  No statement meeting these criteria can 
be found in the file or the VA medical records.  

Thus, the claim must be based on the July 2005 TDIU claim.  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to a TDIU rating on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

In determining whether it was factually ascertainable that a 
TDIU rating was warranted during the year preceding the July 
2005 claim, the Veteran met the schedular criteria for TDIU 
consideration effective March 15, 2005.  In determining 
entitlement to a TDIU rating on a schedular basis, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

In this case, the Veteran did not mention unemployability in 
his claim for an increased rating filed in March 2005; at 
that time, he stated that his service-connected disabilities 
had increased in severity.  On July 18, 2005, a TDIU claim 
was received, as well as claims for increased ratings.  The 
Veteran said that he had last worked full-time in 1989, and 
had become too disabled to work in 1990.  In August 2005, the 
Veteran wrote that he had been unable to work due to 
hypertension, left ventricular hypertrophy, and "sugar," 
(presumably, diabetes mellitus).  He said that symptoms of 
dizziness, swelling of the feet and legs, and shortness of 
breath prevented him from working.  In a TDIU claim dated in 
August 2006, the Veteran said that he could not work due to 
medication taken for his service-connected disabilities, and 
that he had been self-employed from 1990 to 1995.

These statements are not specific to the period from March to 
July 2005, and are also too vague and inconsistent to 
establish unemployability during this period, due to service-
connected disabilities.  The medical evidence during this 
period includes the QTC examination in May 2005, which found 
that there was no functional impairment due to the left 
ventricular hypertrophy, which is rated 60 percent disabling, 
but concluded that the Veteran was unable to hold a job.  
With respect to hypertension, the examiner noted that current 
symptoms were dizziness and fatigue. However, outpatient 
treatment records do not show any such symptoms on the 
several times the Veteran was seen from March to July 2005.  
Hypertension was specifically mentioned in February 2005, and 
noted to be under good control.  In July 2005, hypertensive 
cardiovascular disease was noted to be under good control; a 
separate diagnosis of hypertension was not made at that time.  
In view of these factors, the Board finds that the weight of 
the evidence establishes that for the period from March 21, 
2005, through July 17, 2005, the Veteran was not unemployable 
due to service-connected disabilities. 

Prior to March 21, 2005, the Veteran was in receipt of a 30 
percent service-connected disability rating; this does not 
meet the percentage requirements for consideration of a TDIU 
rating on a schedular basis under 38 C.F.R. § 4.16(a).  For a 
Veteran to prevail on a claim for a total compensation rating 
based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the 
case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Unemployability 
associated with intercurrent disability may not be used as a 
basis for a total disability rating, on an extraschedular 
basis.  38 C.F.R. § 4.19 (2008).  

While the Veteran was not employed during the remainder of 
the 1-year period prior to the July 2005 claim, the evidence 
does not indicate that, prior to March 21, 2005, during which 
time he was in receipt of a 30 percent rating, his service-
connected disabilities caused his unemployment.  Medical 
records show that his service-connected disabilities were 
well-controlled during this period, while other conditions, 
such as diabetes mellitus and respiratory conditions were 
symptomatic.  There is no medical evidence of unemployability 
during this period, due to service-connected disabilities.  
Again, the Veteran has not provided any specific contentions 
in support of his claim that he was unemployable during this 
time, due to service-connected disabilities.  The 
preponderance of the evidence is against the claim; 
therefore, Board finds this is not a proper case for referral 
to the Director of the VA Compensation and Pension Service 
for consideration of a TDIU rating on an extraschedular 
basis.  

III.  Earlier effective date-DEA

VA law provides that DEA benefits under Chapter 35, Title 38, 
United States Code, may be paid to dependents of a veteran 
who meets certain basic eligibility requirements.  As 
pertinent to this appeal, basic eligibility for DEA exists if 
the veteran has a permanent, total service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 
21.3021.  A total disability may be assigned where the 
veteran's service-connected disabilities are rated 100 
percent disabling under the rating schedule, or if the 
veteran is unemployable due to service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341  (2008).  Permanence 
of total disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  In this 
case, as discussed above, the Veteran was not entitled to a 
total disability rating prior to the July 18, 2005, effective 
date assigned by the RO.  By awarding entitlement to DEA 
effective the same effective date as the grant of the TDIU 
rating, the RO found that he was permanently and totally 
disabled as of that date.  Since a total disability rating is 
not warranted prior to that date, he cannot be assigned a 
permanent, total disability rating prior to that date.  There 
is no legal basis on which the appellant's claim can be 
granted.  As the law and not the evidence is dispositive in 
this case, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  




ORDER

Entitlement to an effective date earlier than July 18, 2005, 
for the award of TDIU is denied.

Entitlement to an effective date earlier than July 18, 2005, 
for DEA is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


